IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 97-20726
                           Summary Calendar




UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                versus

ANTHONY LYNN HESTER,
                                              Defendant-Appellant.




             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-96-CR-250-1)


                            August 24, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Anthony Lynn Hester has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief, the record, and Hester’s

response discloses no nonfrivolous issue.       Accordingly, counsel is

excused from further responsibilities herein and the APPEAL is

DISMISSED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.